Citation Nr: 1425448	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  98-06 513A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for urethral stricture with history of urethrotomy, to include as secondary to service-connected urethral lithiasis.

2. Entitlement to an initial compensable rating for condyloma acuminata with herpes simplex virus II (HSV II).

3. Entitlement to an initial compensable rating for renal lithiasis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, General Attorney 

INTRODUCTION

The Veteran served on active duty from July 1979 to June 1992.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a September 1997 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  In August 2004, the Veteran appeared at a hearing before Veterans Law Judge (VLJ).  In April 2012, the Board issued a decision that, in part, denied the claims of entitlement to service connection for urethral stricture with history of urethrotomy, to include as secondary to the service-connected urethral lithiasis and entitlement to an initial compensable rating for condyloma acuminata with HSV II, and partially granted entitlement to an initial compensable rating for renal lithiasis.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).    

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the August 2004 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In September 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the portion of April 2012 Board decision that denied entitlement to service connection for urethral stricture with history of urethrotomy, to include as secondary to the service-connected urethral lithiasis and entitlement to an initial compensable rating for condyloma acuminata with HSV II, and partially granted entitlement to an initial compensable rating for renal lithiasis is vacated.  The remainder of the April 2012 Board decision remains undisturbed. 



                        ____________________________________________
JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals
 




